Citation Nr: 0912785	
Decision Date: 04/06/09    Archive Date: 04/15/09	

DOCKET NO.  03-05 404	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
back.


REPRESENTATION

Appellant represented by:	V.A. Girard-Brady, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The Veteran had 25 days of active duty for training from 25 
October to 19 November 1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which found that 
the Veteran had failed to submit new and material evidence 
sufficient to reopen a claim for service connection for 
disability of the back.  This claim had been denied in a 
final decision previously issued by the Board in June 1988.  

In April 2005, the Board denied the Veteran's claim again 
finding that new and material evidence sufficient to reopen 
the claim had not been submitted or received.  The Board's 
decision was appealed and subsequently vacated by the US 
Court of Appeals for Veterans Claims (Court) in August 2007.  
The Board subsequently remanded the appeal in May 2008, for 
the purpose of again attempting to find any records of the 
Veteran's previous claims for Social Security Administration 
benefits.  On remand, the RO was again informed that these 
records were unavailable, and the claim has been returned to 
the Board.  For reasons provided below, the claim must again 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

Pursuant to the Board's previous remand, the RO again made 
another attempt to obtain Social Security Administration 
records, and was again informed that no records were 
available.  This satisfied the Board's remand request.  
Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board's previous May 2000 remand also noted that 
the RO was responsible to ensure full compliance with VCAA 
and the implementing regulations.  The RO was advised to 
undertake any other development or notification warranted by 
VCAA.  No additional action with respect to VCAA was 
performed by the RO on remand.  The Board should have been 
more specific in this regard.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VCAA notice must 
include an explanation of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefits sought, and what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
The VCAA notice letter must describe the evidence which would 
be necessary to substantiate the element or elements required 
to establish the underlying claims that were found 
insufficient in the previous denial.  The VCAA notice letter 
on file from October 2002 did provide basic definitions of 
new and material evidence, but in no way satisfied the 
specificity requirements announced by the Court in Kent four 
years later in 2006.  No Kent compliant notice has ever been 
provided in this appeal.  

The last final denial of the Veteran's claim for service 
connection for a disability of the back was a Board decision 
issued in June 1988, some 11 years after the Veteran was 
separated from service.  It was therein noted that the 
Veteran had only served for 25 days from 25 October to 19 
November 1976.  The Veteran had been separated after 25 days 
of basic training, not for any physical disability, but 
"marginal or nonproductive performance (Trainee Discharge 
Program)."  

The Board reviewed all of the evidence then on file, 
including the fact that the Veteran had been seen on one 
occasion on 12 November 1976 for upper back pain, with 
increased pain to percussion at approximately T7.  When seen 
later the same day, objective findings revealed tenderness of 
the right upper lumbar muscles.  There were no other 
pertinent findings of fracture or significant injury, and the 
diagnosis was muscle strain.  There was a private medical 
entry dated in the same month as the Veteran's service 
separation in November 1976, which indicated that the Veteran 
reported that he injured his back during service, but no 
examination was apparently performed.  A VA examination was 
performed in February 1977, only some three months after 
service separation.  This examination noted the Veteran's 
complaints of pain and tenderness to palpation in the upper 
lumbar spine, with no complaint of or muscle spasm, and there 
was full range of motion of the lumbar spine in all 
directions.  Straight leg raises were negative and did not 
cause low back pain.  An X-ray study of the lumbar spine 
showed the lumbar vertebrae to be intact and free of fracture 
although there was noted a slight left lateral rotoscoliosis.  
The interspaces were normal, there was a slight loss of 
lordotic curvature with straightening which could suggest the 
possibility of underlying muscle spasm.  The diagnosis from 
VA examination of the lumbar spine with X-ray studies 
three months following service separation was "[n]egative 
lower back."

The Veteran was seen by VA over two and one half years later 
with a complaint of some right sacroiliac tenderness at which 
time he gave a two-year history of back pain, but there was 
no diagnosis of identifiable pathology of the low back.  
Thereafter, in September 1984, the Veteran was seen privately 
for neck and back pain and the diagnosis was mild neck and 
back muscle strains.  An examination of the back was 
performed in November 1984 and revealed full range of motion 
with normal gait and negative straight leg raises.  In May 
1986, the Veteran was treated for low back pain and indicated 
his problem may have been caused from lifting a stove two 
hours before.  

The Board denied the Veteran's claim because the objective 
medical evidence on file revealed that the Veteran sustained 
an acute muscle strain during service which was not shown to 
be chronic in nature or to have resulted in chronic residual 
disability.  Records from subsequent to service had not 
clearly identified anything more than additional superimposed 
muscle strains which occurred years after the Veteran was 
separated, and which were not related to any incident of 
service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must provide the Veteran with 
VCAA notice with the requisite 
specificity required in Kent v. 
Nicholson, supra, specifically regarding 
claims to reopen.  The Veteran must be 
informed that his claim was denied by the 
Board in 1988 on the basis that the 
objective medical evidence then on file 
revealed no more than an acute muscle 
strain during service which did not 
result in chronic residual disability of 
the back.  VA examination three months 
after service separation resulted in no 
findings of any disease or injury of the 
low back, normal X-ray studies, and no 
identifiable pathology of the back at any 
level.  Later treatment records revealed 
post-service muscle strains of the back, 
but did not demonstrate any identifiable 
pathology of the back which was 
attributable to an acute injury during 
service.  

The Veteran must be informed that the 
evidence necessary to substantiate his 
claim would be a competent clinical 
(medical) opinion, issued only after 
a review of the service treatment records 
and of all private and VA medical records 
in the years following service separation 
by the examining physician which found, 
as likely as not, that current 
identifiable pathology of the back was 
directly attributable to an injury 
received during service on or before 12 
November 1976.  

VA is not required to provide an 
examination and request for opinions in 
the absence of a reopened claim.  
38 U.S.C.A. § 5103A(f) (West 2002).  

The Veteran should be informed that 
current treatment records for current 
disabilities of the back are not material 
evidence to reopen his claim, unless they 
include a competent clinical opinion 
relating current disability to incidents 
of service.  The Veteran should also be 
informed that he had already argued a 
chronicity of back symptoms originating 
from an injury during service and 
extending after service at the time of 
the Board's previous final denial of his 
claim in June 1988, and that any further 
argument of chronicity of symptoms by him 
on this issue is simply cumulative and 
redundant with argument which was already 
considered at the time of the past final 
denial.  The Veteran should be informed 
that his own or other lay statements are 
inadequate and lack the requisite 
expertise and competence to provide an 
opinion that current disability of the 
back is attributable to a specific 
incident which occurred decades earlier 
in 1976.  

2.  After providing the Veteran with this 
notice, the RO should take whatever 
action is necessary to follow up in 
respect to any response or request 
received by the Veteran and/or his 
representative.  After all development is 
completed in this regard, the RO should 
again address the pending claim to reopen 
based upon submission of new and material 
evidence.  If the decision is not to the 
Veteran's and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the VCAA 
notice development requested in this 
remand, and they must be offered an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



